Citation Nr: 1033708	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-41 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, including as secondary to an undiagnosed illness or 
to service-connected idiopathic generalized tonic/clonic seizure 
disorder with headaches and disorientation.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), including as due to service-connected idiopathic 
generalized tonic/clonic seizure disorder with headaches and 
disorientation.
  
3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to an evaluation in excess of 20 percent for 
idiopathic generalized tonic/clonic seizure disorder with 
headaches and disorientation.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


		
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to August 1988.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously before the Board in December 2008, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board for 
appellate consideration.   

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not serve on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is medical evidence of record causally relating the 
Veteran's adjustment disorder to his military service.

3.  There is no competent diagnosis of PTSD which could be 
attributed to active service.                      

4.  There is no competent diagnosis of allergic rhinitis which 
could be attributed to active service.                      

5.  The Veteran's seizure disorder is productive of no more than 
one major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months; he has not had any seizures in the 
past year.  


CONCLUSIONS OF LAW

1.  Adjustment disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 
(2009).

3.  Allergic rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  The criteria for a disability evaluation in excess of 20 
percent for idiopathic generalized tonic/clonic seizure disorder 
with headaches and disorientation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.124a, Diagnostic Code 8910 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in May 2003, August 2003, 
November 2003, December 2005, and December 2008 from the agency 
of original jurisdiction (AOJ) to the appellant.  These letters 
explained the evidence necessary to substantiate the Veteran's 
claims of entitlement to service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  However, the notice elements required 
by Dingess/Hartman were provided to the appellant after the 
initial adjudication.   Nevertheless, the appellant's claims were 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. 

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or to a degree 
of 10 percent or more not later than December 31, 2011; and by 
history, physical, examination, or laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 - 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines by regulations to be service-connected.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or 
symptoms that may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, unexplained rashes or 
other dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there was 
no basis for establishing a presumption of service connection for 
any illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. 
Reg. 58,784-85 (Nov. 23, 2001).

PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis of 
PTSD, will vary depending upon whether the veteran engaged in 
combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
his service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged in 
combat with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of any 
ordinary indicators of combat service may, in appropriate cases, 
support a reasonable inference that he did not engage in combat; 
such absence may properly be considered "negative evidence" even 
though it does not affirmatively show that he did not engage in 
combat.  Id.  

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as 
amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board of 
its obligations to assess the credibility and probative value of 
the other evidence."  Also in Doran (and in West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993)), the Court cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been 
revised as to "Evidence of Stressors in Service" to read, in 
pertinent part, ... "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" generally means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); 
Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

There are exceptions to this general rule - including when the 
claim is predicated on an alleged personal assault.  In these 
limited situations, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal 
assault, the existence of a stressor in service does not have to 
be proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

Analysis

According to initial written statements submitted in support of 
the claims being decided, the Veteran served during Operation 
Desert Storm and is entitled to a presumption of service 
connection for multiple disabilities incurred during this period 
of active service.  According to subsequent written statements 
submitted in support of the claims being decided, even though the 
Veteran did not serve during Operation Desert Storm, he served in 
the Persian Gulf prior to that time and, as a result, developed 
symptoms of an undiagnosed illness.  

The Board acknowledges these assertions, but points out that, as 
previously indicated, the Veteran served on active duty from 
March 1986 to August 1988.  His service in this regard does not 
qualify him as a Persian Gulf veteran entitled to presumptive 
service connection under 38 U.S.C.A. § 1117.  Rather, to be so 
entitled, a claimant must have served in the Southwest Asia 
theater of operations beginning August 2, 1990.  38 C.F.R. §§ 
3.2(i), 3.317(a)(1), (d)(1), (2) (2009).  

Acquired Psychiatric Disability, other than PTSD

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has an acquired psychiatric 
disability, other than PTSD, namely an adjustment disorder with 
mixed moods, which is causally related to his military service.  
The Veteran reported a history of distress, withdrawal, poor 
sleep, and irritability as a result of his seizure disorder.  

Moreover, results of his February 2010 VA examination confirm 
that he has an adjustment disorder with mixed moods, and 
according to the VA examiner, the Veteran's available post-
service treatment records and consistently reported medical 
history indicate that the Veteran's adjustment symptoms began 
following the Veteran's service-connected seizure disorder, and 
is at least as likely as not caused by or aggravated by the 
Veteran's service.  According to the examination report, there is 
a relationship between the Veteran's adjustment disorder and his 
military service, either because it began during service, or was 
the result of or aggravated by the Veteran's service-connected 
seizure disorder.   Therefore, the Board finds that the evidence 
of record is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that service connection is warranted for 
an adjustment disorder with mixed moods.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

However, the VA examiner found that the Veteran's complaints were 
not due to an undiagnosed illness.  To the contrary, the 
Veteran's adjustment disorder is a known clinical diagnosis.  
Thus, this disability is not shown to be due to undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Consequently, service connection for this disorder as the result 
of an undiagnosed illness must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the evidence in this case is in equipoise, with both 
favorable and unfavorable evidence on record.  Under the law, 
when after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
1991).  In addition, when all of the evidence is assembled, the 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  With the resolution of reasonable doubt in the 
Veteran's favor, service connection for an adjustment disorder is 
granted.  

PTSD

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.

The Veteran has not been diagnosed with PTSD.  In this regard, 
the Board points out that the Veteran's available service 
treatment records do not show any evidence of treatment for or a 
diagnosis of PTSD; the Veteran repeatedly denied experiencing 
depression or excessive worry and psychiatric evaluations were 
normal.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or aggravation ... 
."). 

Likewise, post-service VA and private treatment records are 
negative for evidence of treatment for or a diagnosis of PTSD.  
While the Board acknowledges that the Veteran was evaluated for 
PTSD at a February 2010 VA examination, the evaluation results 
indicate that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.").  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such veteran's service and the 
disability).

Likewise, the Board notes that the RO made repeated efforts to 
obtain information necessary to verify the Veteran's stressors, 
as additional information may have been gained to his benefit, 
but that the Veteran did not comply.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-
way street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  Thus, there currently is no persuasive medical 
nexus evidence of record indicating the Veteran developed PTSD 
during or as a result of his service in the military.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status typically do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran has not shown, however, that he has the 
expertise required to diagnose PTSD.  PTSD (or any other 
psychiatric disorder) is not the type of disorder capable of lay 
diagnosis.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between this claimed disability 
and active service.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record showing that the Veteran does not 
currently have PTSD which could be attributed to active service.

As there is a preponderance of the evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Allergic Rhinitis

The Board finds that the preponderance of the evidence is also 
against the Veteran's claim of entitlement to service connection 
for allergic rhinitis.  The Veteran has not been diagnosed as 
having allergic rhinitis.  In this regard, the Board acknowledges 
that the Veteran was treated for upper respiratory infections in 
March 1986 and January 1987, but points out that these apparently 
resolved with treatment without further complaints.  Likewise, 
the Veteran's service treatment records do not show any 
complaints or diagnoses of allergic rhinitis.  See 38 C.F.R. 
§ 3.303(a).  Post-service VA and private treatment records also 
are negative for evidence of treatment for or a diagnosis of 
allergic rhinitis.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (a Veteran seeking disability benefits must establish 
the existence of a disability and a connection between such 
Veteran's service and the disability).

The Board notes that the Veteran was afforded a VA examination in 
March 2010, which found that the Veteran did not have a chronic 
nose or sinus disability, nor was there evidence of allergic 
rhinitis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(stating that "Congress specifically limits entitlement to 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.").   Thus, there currently is no 
persuasive medical nexus evidence of record indicating the 
Veteran developed allergic rhinitis during or as a result of his 
service in the military.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (holding that, in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

The Board again observes that medical evidence generally is 
required to establish a medical diagnosis or to address questions 
of medical causation.  The Board finds that allergic rhinitis is 
not the type of readily observable disorder that is capable of 
lay diagnosis.  Even if it were, the probative value of the 
Veteran's self-diagnosis is outweighed by the conclusion of the 
examiner.  While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing that the Veteran does not currently 
have allergic rhinitis which could be attributed to active 
service.

As there is a preponderance of the evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Analysis

The Veteran's idiopathic generalized tonic/clonic seizures are 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  Diagnostic Code 8910 provides that 
epilepsy is to be rated under the general rating formula for 
major seizures.  Under this rating formula, a 20 percent 
disability rating is assigned where there is at least 1 major 
seizure in the 2 years or 2 minor seizures in the previous 6 
months.  For the next higher rating of 40 percent, there must be 
at least 1 major seizure in the previous 6 months or 2 in the 
previous year; or where there are at least 5 to 8 minor seizures 
weekly.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2009).  

In order to warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may be 
accepted.  38 C.F.R. § 4.121.  A major seizure is characterized 
by the generalized tonic-clonic convulsion with unconsciousness.  
A minor seizure consists of a brief interruption in consciousness 
or conscious control with staring or rhythmic blinking of the 
eyes or nodding of the head ("pure petit mal"), or sudden 
jerking movements of the arms, trunk or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  In the presence 
of major and minor seizures, rate the predominate type; there is 
no distinction between diurnal and nocturnal major seizures.  
Further, where continuous medication is necessary to control the 
epilepsy, the minimum evaluation is 10 percent, which will not be 
combined with any other rating for epilepsy.  See 38 C.F.R. 
§ 4.124a, Notes (1) and (2).

The Board notes that the Veteran's 20 percent disability 
evaluation for his idiopathic generalized tonic/clonic seizures 
has been in effect for more than 20 years and is protected.  See 
38 C.F.R. §  3.951(b) (2009) ("A disability which has been 
continuously rated at or above any evaluation of disability for 
20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not be 
reduced to less than such evaluation except upon a showing that 
such rating was based on fraud.").

Considering the evidence relating to the Veteran's service-
connected idiopathic generalized tonic/clonic seizures under the 
relevant rating criteria, Diagnostic Code 8910, the Board finds 
that the veteran's disability picture is most consistent with the 
current 20 percent disability evaluation, and that an increased 
disability evaluation is not warranted.  In this regard, the 
objective clinical evidence of record does not show that the 
Veteran experiences an average of 1 major seizure in the last 6 
months or at least 2 in the past year, or 5 to 8 minor seizures 
per week.  

In this regard, VA treatment notes from December 2007 indicate 
that the Veteran's last seizure was approximately 5 years prior, 
and that anti-seizure medication had been discontinued due to the 
lack of idiopathic generalized tonic/clonic seizures.  Likewise, 
the Veteran's claims file does not show any complaints or 
treatment during the relevant time period, and there is no lay 
testimony to corroborate the intensity, or even the occurrence, 
of such seizures.  Additionally, a December 2004 EEG was normal, 
and additional treatment records indicate that subsequent EEGs 
were normal.  Given the absence of clinical or lay confirmation, 
the Veteran's oral history at his March 2010 VA neurological 
examination of an unprovoked seizure two years earlier is an 
insufficient basis for an increased rating.    No other evidence 
demonstrates other major seizures during that year.  

The Board has also considered whether the frequency of the 
Veteran's reported history of minor seizures meets the criteria 
for the next-higher 40 percent evaluation under Diagnostic Code 
8910 and finds that it does not.  There is no one-year period 
over which the Veteran has averaged 5 to 8 minor seizures a week.    

Moreover, according to the Veteran's most recent, March 2010 VA 
examination report, his last generalized tonic/clonic seizure was 
more than one year earlier and his seizures are so infrequent as 
to no longer require medication.  Furthermore, there was no 
evidence of electrographic or clinical seizures upon objective 
examination.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  However, the record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. § 3.321(b)(1).  
There has been no objective showing by the Veteran that his 
idiopathic generalized tonic/clonic seizures have caused marked 
interference with his employment (meaning above and beyond that 
contemplated by his 20 percent schedular rating) or have 
necessitated frequent periods of hospitalization.  As such, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection of an adjustment disorder is 
granted.

The claim for service connection of PTSD is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to a disability rating in excess of 20 percent for 
idiopathic generalized seizures with headaches and disorientation 
is denied.


REMAND

Total disability ratings are authorized for any disability - or 
combination of disabilities - for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of his disability(ies)-provided that, if there is only 
one such disability, it shall be ratable at 60 percent or more, 
or if there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Given that service connection is warranted for an adjustment 
disorder, as discussed in the prior section, the Board finds that 
a decision on the TDIU issue must be deferred to allow the RO the 
opportunity to assign an evaluation for the disorder.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  After assigning an evaluation for the 
service-connected adjustment disorder, the 
RO should readjudicate the issue of 
entitlement to a TDIU.

2.  If the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the Veteran and his representative 
an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


